IN ‘THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
STATESVILLE DIVISION

RFR HR BE i Re 2 ke fs oft ahs ake fe af aft a fs aft oe oe SC oe kt oe fe OC ofc aft oe oft oe ok a abe afc aft ote afc aft ofc ae fe ot okt ak ok

MARSHALL LEE BROWN, JR., )
Petitioner, )
)
)
Vv. ) Case No, 5:18-cv-0092FDW

) Chief U.S. Judge Frank D. Whitney
)
ERIC HOOKS, )
)
Respondent. )
)

 

MEMORANDUM AND AFFIDAVIT IN SUPPORT
OF PETITIONER’S RULE 59(e) MOTION TO ALTER
OR AMEND THE JUDGMENT AND RULE(60)(b)

Petitioner, Marshall L. Brown, Jr., respectfully submits this memorandum and affidavit in
support of his request that this Court reconsider, alter and amend its decision of October 1, 2019,
granting Respondent’s Motion for Summary Judgment (Doc. No. 4), denying the Petition for
Writ of Habeas Corpus, hereinafter Petition (Doc. No. 1), and declining to issue a certificate of
appealability because petitioner has not made a substantial showing of a denial of a constitutional
right as required by Rule 11 (a) of the Rules Governing Section 2254 Cases, hereafter Rule 11(a).

28 U.S.C. §2253(c) (2), hereafter §2253(c) (2).
I. STANDARD FOR RELIEF UNDER RULES 59(e).

Rule 59(e) motions will be granted in three circumstances: “(1) to accommodate an

intervening change in controfling law; (2) to account for new evidence not available at trial; or

—caseece-w-eoneeit-pomafents2}—riee 10169 Page roto —
3) to correct a clear error of law or prevent manifest injustice.” Ingle ex rel Estate of Ingle v.
p

 

Yelton, 439 F.3d 191, 197 (4" Cir. 2006). Rule 60(b) states “[t]he court may, on motion and just
terms, relieve a party .. . from a final judgment, order, or proceeding for . . . (1) mistake,

inadvertence, surprise, or excusable negiect.

IL. DISCUSSION

Petitioner contends that his case satisfies each of the circumstances required in Rule 59(e)

and, in support of said contention, respectfully submits to this Court the following:

A, Petitioner argues that his motion should be granted pursuant to Rule 59(e) (1) to
accommodate an intervening change in controlling law and Rule 60(b).

In its order, the court stated that petitioner did not make a substantial showing of a
violation of a constitutional right as required by §2253(c) (2), pursuant to Rule 11(a). Petitioner
disagrees.

Petitioner contends that this Court’s finding that petitioner failed to make said showing is
erroneous.The court admits its failure to obtain a copy! of the mandatory regulation, 5 N.C.

Admin, Code 2B §§ .0100-.0102 (1976), hereafter 5 NCAC 2B (1976), enacted by the North

 

' Petitioner strongly believes that this Court’s inability to find said statute(s) and regulations is not by happenstance
but the result of a concerted effort to spoliate them as evidence. Petitioner notes here that he has contacted legislative
libraries, law libraries, state universities, and other state institutions that routinely possess such statutes and
administrative regulations, and all seem to mysteriously be unable to locate this particular volume of the
administrative codes. Petitioner understands how he, as lowly prison inmate, could be marginalized this way but is
totally disillusioned to learn that a United States District Court could be snubbed also. In Romaine y. Rawson, 140 F.
Supp.2d 204, 210 (N.D.N.¥ 2001) the court gave weight to the fact that prison officials mislaid all the inmates’
statements supporting plaintiffs allegations but not the ones that didn’t support them; see also Pelfetier y,
Magnusson, 195 F. Supp. 2d 214, 233-37 (D. Me. 2002) spoliation of evidence in the form of missing records barred
summary judgment against the plaintiff; question of missing evidence inference left to trial.

“Case S-18-tv-00092-4MR—Docmmfen? 12} Fited-terte‘te—Page2otte—
Carolina legislature, under N.C. Gen. Stat. §148-13 (Cum. Supp. 1975) (amended 1979),
hereafter §148-13 (1975), and promulgated by the N.C. Dept. of Corrections, hereafter DOC, on
June 30, 1977. Kring v. Missouri, 107 U.S. 221, 228 (1883), hereafter Kring, states that it is the
law in effect at the time of petitioner’s offense that governs his punishment. Vol. 5 of NCAC 2B
(1976), supra, is the regulation that governs this petitioner’s punishment and the DOC has acted
‘contrary to’ it, by unreasonably applying petitioner’s sentence reduction credits in a manner that
violates his right to due process. Therefore, it was, and is, of paramount importance that this
court has a full copy of it, or a reliable substitute, to determine whether a genuine issue of a
material fact exists. (See Fed. R. Civ. Pro. 56(a), hereafter Rule 56). Without it, this court could
not see how the DOC, by limiting the application of sentence reduction credits, in effect, acts
conversely as an intervening change in controlling law that this court should not accommodate.
(See. id. 5 NCAC 2B (1976); Rule 59(e), supra, respectively). To allow this unconstitutional
activity promotes a manifest injustice to petitioner.

Throughout all of his pleadings, in this and prior courts, petitioner has consistently
requested that judicial notice of S NCAC 2B (1976) be taken; Rule 201(b) of the Fed. R. Evid.,
hereafter Rule 201, aliows it. From petitioner’s vantage point, for this court to now deny him
because he failed to produce it and grant Respondent’s Motion for Summary Judgment, is a clear
error that promotes manifest injustice, especially in light of this court’s own ‘inability’? to obtain
a copy.

At the filing of his Petition, petitioner had been incarcerated in ‘close-custody’* for 20

years. This handicap, coupled with the lack of access to a law library, has forced him to rely

 

” Referring to fn. 1, supra.

* Close-custody is a security classification that oftentimes consist of prisoners being ‘locked down’ i.e. confined to
their cells for 23 hours of a 24 hour day.

——€ase 5-18-wv-00082-MR—Docunfien’ 12)}-Fited- 20/46/49—Paged-ot40—
solely on the courts’ power to apply the law, as allowed, to meet any evidentiary burden of proof
that petitioner may have. This reliance was in full effect, when petitioner responded to
Respondent’s Response and Motion for Summary Judgment. (See I., § 1. of Petitioner’s
Response to Respondent’s Motion for Summary Judgment, hereafter Response). There,
petitioner informed this court that, despite his due diligence’ to obtain a copy of 5 NCAC 2B
(1976), he had always been unsuccessful, save the portion of which he provided this court. (See
id. Response, supra).

Moreover, id, Rule 56(c) (1) (A) and (B), (d) (2) (3), and (e), supra, allows a party to cite
materials, etc. to support their assertions. Again, petitioner contends that, by referring this court
to 5 NCAC 2B (1976) and the cases that discuss it, he satisfied this rule.

To err is human, to correct is divine. Purportedly, the architects of the civil rules
contemplated such errors, when they crafted id. Rule 59(e) (cited more fully, supra) and Rule
56(d) (2), (3), also supra, and Rule 60(a), (b) and (d). Rule 60(b) specifically states that “[t]he
court may, on motion and just terms, relieve a party ... from a final judgment, order, or
proceeding for... (1) mistake, inadvertence, surprise, or excusable neglect. Petitioner now asks
this court to utilize these rules collectively by: (1) allowing petitioner’s Rule 59(e) motion on the
grounds argued, supra and infra, (2) issue an order for a short discovery period to determine if
Respondents might have access to the requisite document(s) or (3) take judicial notice of, and
accept as evidence, pursuant to Rule 201(c) of the Fed. R. Evid., the meticulous, well-written
Memorandum Opinion and Order, hereafter Memorandum, of the Hon. Ripley E. Rand,
presiding judge in Faye B. Brown _y. Keller, 364 NC 319, 320 (2010), and habeas cite

09CV823746 Wake County (related to Martin County File No. 75CRS3812), hereafter Brown.

 

* Petitioner: (1) wrote numerous letters to various state agencies, libraries, lawyers, etc., (2) made phone calls, and (3)
sent emissaries, etc., all in an effort to secure a copy of the needed laws, etc. to litigate this case.

_— . eni#12-}--Filed-404649--Rage dof 1a
Rule 201(c), id., supra, states that “[t]he court must take judicial notice if a party requests it and
the court is supplied with the necessary information.” Again, petitioner supplied this information
by: (1) consistently citing id. 5 NCAC 2B (1976), supra, in his pleadings, etc., (2) referring this
court, and preceding courts, to the cases that cite it (including Brown), supra, and (3) providing
the portion of 5 NCAC 2B (1976) that was available to him.

Acceptance of Judge Rand’s Memorandum, would prevent further delay of said manifest
injustice and cure the problem of obtaining a copy of the ‘elusive’ 5 NCAC 2B (1976).
Moreover, the Memorandum is on point, as it addresses the central issues in petitioner’s case i.e.
the very existence of 5 NCAC 2B (1976) and its relevant language regarding the how, and to
what, the mandatory sentencing credits granted by it are to be applied to petitioner’s 80 year
term.° (See attached, Petitioner’s Exhibit No. 1, “MEMORANDUM. ..").6

Moreover, still, Brows, supra, and its companion case Jones v, Keller, 364 N.C. 249
(2010), hereafter Jones, like Waddell v. Dep't of Corr., 680 F. 3d 384 (4™ Cir, 2012), hereafter
Waddell, was a member of the so-called Bowden-class of cases, to which petitioner is
continuously being lassoed. Its facts were adjudicated from the state trial court, to the N.C. Court
of Appeals, and finally to North Carolina’s Supreme Court and, as such, is not subject to
reasonable dispute because they: (1) are generally known within the trial court’s territorial
Jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned e.g. state statutes, Judge Rand*’s Memorandum, N.C. Reporters, or even

 

N.C, Gen. Stat. §14-2’s plain language states that a life sentence “[s]hall be considered as a term of 80 years,” and
5 NCAC 2B clearly considered this when it stated that the application of good time credits towards the total sentence
length included {alll inmate[s], including .. . those with life terms. Again, see 5 NCAC 2B (1976). Once granted,
pursuant to Wolff. McDonnell, 418 U.S. 539 (1974), discussed more fully infra, these credits cannot be arbitrarily
abrogated.

*A tnore thorough discussion of Judge Rand’s analysis and opinion regarding 5 NCAC 2B (1976) id., supra, and its
directives on the application of reduction credits, can be found in section Hf, Rule 59(e) (3), infra.

Ease S-i6-tv-80602-MRBeeuifiend 12} Filed 40/46/49 Rage 5.of 10
Judge Rand himself. Therefore, again, to avoid delay and the continuation of manifest injustice,
petitioner requests its acceptance, pursuant to Rule 201(c) and (d), supra.

Under this circumstance, petitioner respectfully asks this Court to grant his motion to
alter or amend its judgment and deny Respondent’s Motion for Summary Judgment, grant

petitioner’s Petition or issue a certificate of appealabilty.

B. Petitioner argues that his motion should be granted pursuant to Rule 59(e) (2) to
allow this Court to account for new evidence not available at trial.

From a literal standpoint, id. 5 NCAC 2B (1976), supra, has existed since February 1976,
but from a practical one, given Petitioner’s (and now this Court’s) inability to locate a copy of it,
its existence seems abstract. Because of this mysterious ‘unavailability,’ petitioner argues that 5
NCAC 2B (1976), supra, was unavailable for trial and, if ever found, would constitute newly
discovered evidence that did not exist at the time of summary judgment and, therefore, meets the
‘[ujnavailability of facts clause of Rule 56 and the remedies afforded by it.

Under this circumstance, petitioner respectfully asks this Court to grant his motion to
alter or amend its judgment and deny Respondent’s Motion for Summary Judgment, grant

petitioner’s Petition or issue a certificate of appealabilty.

Cc. Petitioner argues that his motion should be granted pursuant to Rule 5%e) (3) to
correct a clear error of law or prevent manifest injustice.
On the issues of clear error and manifest injustice, Petitioner reiterates the argument(s) of
A., supra, and, now, argues further,
This court admits that the Fourth Circuit has held that, as to the due process challenge,

after a prisoner has earned good time credits under a state statute that awards mandatory sentence

 

? See fin. 2, supra.

Ease 5:t6-cv-66892-MR—Beowfienb12-}- Filed-464.649_Rage-6-of 10
reduction credits for good behavior, he possesses a liberty interest in a reduced sentence, which
cannot be revoked in the absence of minimum procedural guarantees. (See Wolff, id. at 556).
Petitioner is such a prisoner. Section 148-13 (1975), id., supra, was the statute that gave the DOC
the authority to award such mandatory sentence reduction credits for good behavior and they did
so via their promulgation of 5 NCAC 2B (1976,), id., supra. Petitioner reminds this court that in
his Response to Respondent’s Response and Motion for Summary Judgment, he requested of this
court that all claims, arguments, etc.—including his petition for habeas corpus and its supporting
memorandum—be incorporated for reference and asked this court to take judicial notice of the id.
Judge Rand’s Memorandum, both mentioned in A., supra.

Said memorandum, in relevant part explains that the purpose of 5 NCAC 2B (1976) was

to:

[E]stablish a method of computing Good Time for acceptable behavior and earned
Gained Time for behavior which would not normally be required of an inmate .. .
and included ALL inmate[s], including . . . those with life terms. It further stated
that the credits SHALL be allowed a maximum of 107 days Good Time .. . for
each year served . . . It stated, further still, that Regular Good Time was to

constitute 29.411% of total sentence length. . .°

and was all aimed at determining a prisoner’s unconditional discharge or parole date, respectively.

(Again see Petitioner’s exhibit 1. ‘Memorandum . ..’, p .4, clause 7., §.0101 PURPOSE). This is

 

* This percentage was later increased by additional promulgations to one day of credit given for each day served
with good behavior, See Judge Rand’s continued delineation of 5 NCAC 2B (1976) and how it comports with the
continued sentencing scheme decided in Lynce vu Mathis 519 U.S. 433 (1997).

 

Case S-18-1v-00082MR—Bocurfien? 12}: -Fied 46/4649 Page oh 40-—
precisely the type of state-created right that the U.S. Supreme Court has held protected by Wolff,
*! supra, yet the DOC has refused to comply with this clearly established law by ‘unreasonably
applying’ earned sentence reduction credits in a manner that is’ contrary to’ said law.

Moreover, id. Kring, supra, citing Article 1, $$9-10 of the Constitution of the United
States, states that any law passed after the commission of an offense, which in relation to that
offense or its consequences, alters the situation of a party to his disadvantage is an ex post facto
law. In petitioner’s case, though no express law was passed that contravenes 5 NCAC 2B (1976),
the N.C. Supreme Court judicially constructed the interpretation of it in a manner that allowed
the DOC to run afoul of Wolff Such judicial construction is prohibited. (See Bute vy. City of
Columbia, 378 U.S. 347 (1964)). It is an arbitrary due process violation with an ex post facto
effect and has kept this petitioner incarcerated well beyond the expiration of his sentence.

Were this court to sanction these substantial due process violations shown here, it would
be erroneous and manifest injustice.

Finally, in incorporating his arguments from A., supra, petitioner contends that
circuinstance C, also presents the precise sort of adjudicative facts contemplated by Rule 201(b),

supra, and, again, because theyare not subject to reasonable dispute, are generally known within

 

” Tt should not escape this Court’s attention that, in 1974, the Linited States Supreme Court also ruled in Hoff, that
“the Constitution itself does not guarantee good time credit for satisfactory behavior while in prison . . . [b]ut the
State having created the right to good time and itself recognizing that its deprivation is a sanction authorized for
inisconduct, the prisoner’s interest has real substance and is sufficiently embraced within Fourteenth Amendment
liberty.” id.

In £975, the North Carolina legislature enacted $148-13 and in 1976 enacted 5 NCAC 2B (1976 which was
promulgated by the DOC in 1977. Now, 40 plus years later, the DOC, without any legislative authority te point to,
has decided to eviscerate a sentencing scheme that—from a constitutional standpoint—still stands. See id, Arise,
supra; again, see Lyyce, supra,

° As this Court can see, the DOC’s failure to apply petitioner’s good time credits to reduce his 80 year term is not
merely [a] change in an administrative policy that was in effect at the time of his underlying offense . . . nor is it [a]
mere fixing of internal practices as contemplated in Warren v. Baskerville,233 F.3d 204, 207 (4" Cir. 2000) or
Stephens v. Thomas, 19 F.3d 498, 500-01 (16" Cir, 1994), respectively, Instead, if is an outright retroactive and
‘arbitrary abrogation,’ the likes of which Wolff forbids.

 

—€ase 5-48-cv-88092-MRBoetrfien812-} Filed 40/46/49 Rage-2-of 10 —
the trial court’s jurisdiction and because they come from a source whose accuracy cannot
reasonably be questioned and can be readily determined, petitioner request that this Court take
judicial notice of them pursuant to id. Rules 201(b) (1), (2) and (c) (2), supra, Rules 803(A) (8)
(1), (2), and (3), and 803(B) of the Fed. R. Evid., supra, and id. Rule 56(3), supra, respectively.
Additionally, petitioner renews his request that this Court take judicial notice, to the extent that it
has not, all previous pleadings, filings, etc. and incorporate them for reference. In the event that
the Court is not inclined to take judicial notice per petitioner’s request, petitioner would like the
opportunity to be heard pursuant to id. Rule 201(d) and Rule 201(e), supra.

Under this circumstance, petitioner respectfully asks this Court to grant his
motion to alter or amend its judgment and deny Respondent’s Motion for Summary Judgment,

grant petitioner’s Petition or issue a certificate of appealabilty.

CONCLUSION

This Court should grant petitioner’s Rule 59(e) motion. For said motion to carry, Ingles,
id., supra, requires that one of the three enumerated circumstances expressed, supra, be met.
Petitioner argues that, whether considered singularly or collectively, he has met the required
burden and believes that, had this Court been afforded the opportunity to consider his evidence in
its entirety, Le. a full copy of id. 5 NCAC 2B (1976), supra, prior to rendering its decision, the
judgment would have been different. Had it not, at worst, petitioner would have demonstrated
that reasonable jurists would find the district court’s assessment of the constitutional claims
debatable or wrong and, pursuant to Miller-E/ vy Cockrell, 537 U.S. 322, 336-38 (2003), a
certificate of appealability would be warranted and Slack v_ McDaniel, 529 U.S. 474, 484 (2000),

(holding that when relief is denied on procedural grounds a petitioner must establish both that the

——€ase S-t6-cv-00082-MR—Docurfien612-}Fited-46/46/19--PRage- oof 0 —
correctness of the dispositive procedural ruling is debatable and his petition states a debatably
valid claim of a denial of a constitutional right. Petitioner has shown both. Consequently, the
Respondent’s Motion for Summary Judgment should fail and petitioner’s Petition should be
granted because the facts, the law, and Equity and fairness demand it. Emphasis added.

Therefore, this Court should grant petitioner’s motion to reconsider pursuant to Rules

59(e) and 60(b), respectively.

DATED: October 16, 2019 Respectfully submitted

Merskathé fares Jf

Marshall Lee Brown, Jr.

Opus# 0050673

Scotland Correctional Institution
22383 McGirts Road
Laurinburg, NC 28352
PETITIONER PRO SE

—€ase 5-16-cv-08082iR—Docunfentl2-}_Fited- 40/46/49-Page 46 6t49- —
